DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cok et al. U.S. Patent Publication No. 2012/0307123 (hereinafter Cok) in view of  Ikegami et al. U.S. Patent Publication No. 2001/0036297 (hereinafter Ikegami) and further in view of Higuchi U.S. Patent Publication No. 2003/0063783 (hereinafter Higuchi).
Consider claim 1, Cok teaches a fingerprint identification apparatus for detecting a fingerprint image of a finger ([0058], biometric identification and finger tracking), comprising: a display (Figure 1, display substrate 10), configured to emit light and having a fingerprint imaging area (Figure 1, light-emitting layer 14); an optical sensor (Figure 1, image sensor array 23); and a control device (Figures 1-2, pixel control circuit 50), wherein the control device drives a region of the display at the periphery of the fingerprint imaging area to emit light to the finger when the finger touches the fingerprint imaging area (Figure 1 and [0058], emitting light 6A-B for biometric identification), and the optical sensor is configured to receive light reflected from the finger touching the fingerprint imaging area to determine the fingerprint image of the finger (Figure 1, image light 8a-b for biometric identification), wherein the region of the display at the periphery of the fingerprint imaging area is a region surrounding the fingerprint imaging area (Figure 1, emitted light 6a-b and emitting light 8a-b), and the display comprises a cover configured to cover the region and the fingerprint imaging area (Figure 1, cover 40), and the display comprises a plurality of pixels ([0039] and figure 1, a plurality of chiplets 20 each providing pixel control), and the pixels and the optical sensor are disposed between the filter layer and the control device (Figure 1, pixels (elements 14, 12A-B) and optical sensor 23 disposed between filter 24 and control device 50 (see figure 2). [0043], color filter 24 (FIGS. 1 and 7) can be located over the light-emitting area of each pixel), the control device drives the plurality of pixels to emit the light to the finger for fingerprint sensing when the finger touches the fingerprint imaging area (Figure 1, light 6a-b from light emitting layer 14 from plurality of regions as shown in the figure).
Cok does not appear to specifically disclose the fingerprint image of the finger is detected and determined for fingerprint identification, which is configured to determine whether the fingerprint image comes from the finger of the same individual.
However, in a related field of endeavor, Ikegami teaches a method for authenticating in [0002] and further teaches the fingerprint image of the finger is detected and determined for fingerprint identification, which is configured to determine whether the fingerprint image comes from the finger of the same individual [0010-0011].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide fingerprint authentication as taught by Ikegami with the benefit that fingerprint authentication is more reliable than passwords as suggested by Ikegami in [0005].
Cok does not appear to specifically disclose a ring region.
However, in a related field of endeavor, Higuchi teaches a fingerprint input device (abstract) and further teaches a ring region surrounding the fingerprint imaging area (Figure 25a-b and [0194], light-emission module 19 and image sensor 5 (see also figures 12a-b, light emission chip 24)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a ring region surrounding the fingerprint imaging data as shown by Higuchi in figure 12b with the benefit that the light quantity is designed so as to find the optimal arrangement of the line light emission module to minimize the irregularity of the light emitted from the finger as suggested by Higuchi in [0194]. 

Consider claim 2, Cok, Ikegami and Higuchi teach all the limitations of claim 1. In addition, Cok teaches each of the pixels comprises a red subpixel, when the finger touches the fingerprint imaging area ([0058], biometric identification and finger tracking), the control device drives the red subpixels at the region of the display at the periphery of the fingerprint imaging area to emit red light to the finger ([0043], red pixel).

Consider claim 4, Cok, Ikegami and Higuchi teach all the limitations of claim 1. In addition, Cok teaches the optical sensor comprises a plurality of photosensors (Figure 1, plurality of 23).

Consider claim 5, Cok, Ikegami and Higuchi teach all the limitations of claim 1. In addition, Cok teaches the optical sensor is disposed in the display (Figure 1, sensor 23 and display substrate 10).

Consider claim 6, Cok, Ikegami and Higuchi teach all the limitations of claim 1. In addition, Cok teaches the optical sensor is disposed under the display (Figure 1, sensor 23 and light-emitting unit 12a-b and 14).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cok, Ikegami and Higuchi as applied to claim 1 above, and further in view of Ryu et al. U.S. Patent Publication No. 2020/0104563 (hereinafter Ryu).
Consider claim 3, Cok, Ikegami and Higuchi teach all the limitations of claim 1. 
Cok and Higuchi does not appear to specifically disclose the control device is a thin film transistor circuitry disposed in the display.
However, in a related field of endeavor, Ryu senses a touch or sense a fingerprint in [0050] and further teaches the control device is a thin film transistor circuitry disposed in the display ((Figure 2 and [0080], DT).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide thin film transistors disposed in the display as taught by Ryu with the benefit that in the pixel circuit DP_C, when turned on based on a gate signal of the gate line GL, the switching transistor ST delivers a data signal of the data line DL to the first node n1. The storage capacitor Cst is charged on the basis of the data signal. In this case, the driving transistor DT is turned on, based on charging voltage of the storage capacitor Cst, and driving current generated by the turned-on driving transistor DT is supplied to the electro-luminescence device ELD as suggested by Ryu in [0065] and figure 2.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new reference Ikegami).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi U.S. Patent Publication No. 2001/0040988 teaches a person can be identified through fingerprint authentication in [0001] and further refers to when the acquired fingerprint does not match with the registered fingerprint, the fingerprint verification is not established.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621